Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/538,452 received May 3, 2021. Claims 2-12 are canceled, claim 1 is amended, and claims 13-31 are newly added.
Allowable Subject Matter
Claims 1 and 13-31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 8,169,185.  The claims describe a novel approach using multi-pole magnets for use with portable devices and for alignment of wireless charging coils that can provide strong guidance/alignment feel for the user for optimum charging alignment and at the same time has little or no effect on nearby magnetically sensitive components.
Regarding Claim 1: Though the prior art discloses a portable device capable of receiving wireless power with a permanent alignment magnet to assist in alignment of the portable device on a charging device, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
wherein the permanent magnet structure comprises two or more discontinuous permanent magnet sections assembled to form a full or partial ring shape.
wherein the two or more discontinuous permanent magnet sections are each magnetized perpendicular to their top and bottom substantially flat surfaces in a multi-pole pattern with opposing poles at each surface to reduce or eliminate any undesirable effect of the magnetic field generated by the permanent magnet structure on magnetically sensitive components of the portable device or battery or other nearby devices; and
wherein the permanent magnet structure is attached or incorporated in the portable device or battery around the receiver coil and assists in providing alignment of the receiver coil with a charger coil for power transfer when placed on an inductive charger or power supply comprising a compatible permanent magnet structure. 
Regarding Claim 13: Though the prior art discloses an inductive charging device for transmitting wireless power to a receiver capable of receiving wireless power with a permanent alignment magnet to assist in alignment of the portable device on a charging device, it fails to teach or suggest the aforementioned limitations of claim 13, and further including the combination of: 
wherein the permanent magnet structure:
comprises two or more discontinuous permanent magnet sections assembled to form a full or partial ring shape;
wherein each section is magnetized perpendicular to its top and bottom substantially flat surfaces in a multi-pole pattern with opposing poles at each surface to reduce or eliminate any undesirable effect of the magnetic field generated by the permanent magnet structure on magnetically sensitive components of the portable device or battery during inductive charging; and
is attached or incorporated in the charger or power system around the charger coil to assist in providing alignment of a receiver coil comprising a compatible magnetic structure when placed on the charger or power system at any rotational relative orientation for power transfer.
Regarding Claim 14: Though the prior art discloses a holding device for use with a portable device capable of receiving wireless power with a permanent alignment magnet to assist in alignment of the portable device on a charging device, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of: 
wherein the permanent magnet structure:
comprises a full ring, or two or more discontinuous permanent magnet sections are assembled to form a full or partial ring shape;
wherein the full ring or each section is magnetized perpendicular to its top and bottom substantially flat surfaces in a multi-pole pattern with opposing poles at each surface to reduce or eliminate any undesirable effect of the magnetic field generated by the permanent magnet structure on magnetically sensitive components of the portable device during use or nearby devices or components; and
is attached or incorporated in the case, protective cover, pouch, wallet, or money clasp for attaching or aligning the case, protective cover, pouch, wallet, or money clasp to a corresponding permanent magnet structure in the portable device.
Regarding Claim 31: Though the prior art discloses a permanent magnet for a wireless receiver to assist in the alignment of wireless charging receivers and transmitters, it fails to teach or suggest the aforementioned limitations of claim 31, and further including the combination of: 
a permanent magnet for use in cases, purses, wallets, handbags, backpacks, clothing, footwear, automotive or other transport applications which may be used in the vicinity of a magnetically sensitive component or device wherein the permanent magnet comprises multiple opposing poles to reduce or eliminate stray magnetic fields that could affect a nearby magnetically sensitive device or product such as an electronic component or sensor, compass, speaker, disk drive, portable device, credit card, or debit card.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859